Title: To John Adams from Stephen Higginson, 19 April 1798
From: Higginson, Stephen
To: Adams, John



Sir
Boston Apr. 19 1798

This will be handed you by Capt Haswell of this town, who goes on to Phila. to offer himself for one of the ships which it is believed Government are about fitting out to protect our Coasts.—He has been sometime in the British navy when young, & is supposed to be well versed in naval Tactics after the British manner. Those who know him most intimately suppose him to be remarkably well qualified for such a command; & his appointment for this station would be pleasing to the merchants, who have a very good opinion of him as a man; as well as in his profession.—
I have the honour to be with / much respect your hum Serv

Stephen Higginson